
	

115 S3427 IS: Elementary and Secondary School Counseling Act
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3427
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2018
			Mr. Merkley (for himself, Mr. Wyden, Mr. Blumenthal, Mr. Bennet, Mr. Van Hollen, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To effectively staff the public elementary schools and secondary schools of the United States with
			 school-based mental health services providers.
	
	
		1.Short title
 This Act may be cited as the Elementary and Secondary School Counseling Act.
 2.FindingsCongress finds the following: (1)One in 5 children ages 13 through 18 have, or will have, a serious mental illness.
 (2)11 percent of youth have a mood disorder, 10 percent of youth have a behavior or conduct disorder, and 8 percent of youth have an anxiety disorder.
 (3)50 percent of all lifetime cases of mental illness begin by age 14. 37 percent of students with a mental health condition age 14 and older drop out of school, which is the highest school dropout rate of any disability group.
 (4)70 percent of youth in State and local juvenile systems have a mental illness. (5)Youth with access to mental health services in school-based health centers are 10 times more likely to seek care for mental health or substance abuse than youth without access.
 (6)The leading counseling, guidance, and mental health organizations, including the American School Counselor Association, the National Association of School Psychologists, the National Association of Social Workers, and the School Social Work Association of America, recommend that schools maintain—
 (A)a maximum student to school counselor ratio of 250 to 1; (B)a maximum student to school psychologist ratio of 500–700 to 1; and
 (C)a maximum student to school social worker ratio of 250 to 1. 3.DefinitionsIn this Act:
 (1)ESEA DefinitionsThe terms elementary school, local educational agency, secondary school, State, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School-based mental health services providerThe term school-based mental health services provider has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (3)SecretaryThe term Secretary means the Secretary of Education. 4.Grants (a)Program authorized (1)In generalFrom the amounts made available under section 5 for a fiscal year, the Secretary shall award grants, in amounts determined under subsection (b), to State educational agencies to enable the State educational agencies to award subgrants to local educational agencies in order to provide school-based mental health services providers at public elementary schools and secondary schools served by the local educational agencies.
 (2)DurationA grant awarded under this section shall be for a 5-year period and may be renewed for additional 5-year periods upon a showing of adequate progress, as determined by the Secretary.
				(b)Amounts of grants
				(1)Base amount allotment
 (A)Base amountThe Secretary shall use $2,000,000,000 of the amounts made available under section 5 for a fiscal year to provide a base grant for such fiscal year to each State educational agency that submits a complete application, on a proportional basis based on the number of elementary school and secondary school students in each State, subject to subparagraph (C).
 (B)Ratable reductionIf the amounts made available under section 5 are less than $2,000,000,000, the Secretary shall ratably reduce the amount provided under subparagraph (A) to each State, subject to subparagraph (C).
 (C)Mandatory minimumNo State shall receive less than $1,000,000 under subparagraph (A) for a fiscal year. (2)Need-based additional funding (A)In generalIn any fiscal year for which the funds made available under section 5 are greater than $2,000,000,000, the Secretary shall use such additional funds to provide, on a competitive basis, additional amounts for the grants provided under this section to State educational agencies that agree to meet the matching requirement under subparagraph (B).
 (B)Matching requirementsIn order to receive additional funding under this paragraph, a State educational agency shall agree to provide matching funds, in an amount equal to not less than one-half of the additional amount provided under subparagraph (A), toward the costs of the activities carried out under this grant.
 (C)Award basisThe Secretary shall award the additional amounts under subparagraph (A) based on the need for school-based mental health services providers in the public elementary schools and secondary schools in the State and the Secretary's assessment of the ratios included in each application under subsection (c)(3).
 (3)Amount limitationIn no case shall the total amount awarded under this subsection exceed the amount needed to meet the recommended maximum student-to-provider ratios described in subsection (d)(1)(B) in all public elementary schools and secondary schools in the State.
 (c)ApplicationA State educational agency desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require. Each application shall include—
 (1)a description of how the State educational agency will award subgrants to local educational agencies under subsection (d) consistent with the consideration described in subsection (b)(2)(C);
 (2)a description of how the State educational agency will disseminate, in a timely manner, information regarding the subgrants and the application process for such subgrants to eligible local educational agencies; and
 (3)the ratios, as of the date of application, of students to school-based mental health services providers in each public elementary school and secondary school in the State, in the aggregate and disaggregated to include—
 (A)the ratios of students to school counselors, school psychologists, and school social workers; and
 (B)as applicable, the ratios of students to other school-based mental health services providers not described in subparagraph (A), in the aggregate and disaggregated by type of provider.
					(d)Subgrants
 (1)In generalA State educational agency receiving a grant under this section shall use grant funds to award subgrants, on a competitive basis, to local educational agencies in the State, to enable the local educational agencies to—
 (A)employ a school-based mental health services provider at each public elementary school and secondary school served by the local educational agency; and
 (B)work toward effectively staffing the public elementary schools and secondary schools of the State with school-based mental health services providers, including by meeting the recommended maximum ratios of—
 (i)250 students per school counselor; (ii)500 to 700 students per school psychologist; and
 (iii)250 students per school social worker. (2)ApplicationA local educational agency desiring a subgrant under this subsection shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require.
				(e)Grant and subgrant requirements
 (1)Supplement, not supplantAmounts provided under a grant or subgrant under this section shall supplement, and not supplant, any other funds available to a State educational agency or local educational agency for school-based mental health services.
 (2)Combining funds allowedA State educational agency receiving a grant under this section may combine funds made available under this section with State or local funds to carry out the activities described in subsection (d)(1).
				(f)Report
 (1)In generalA State educational agency receiving a grant under this section shall annually prepare and submit a report to the Secretary that—
 (A)evaluates the progress made in achieving the purposes of the grant; (B)includes the most recent student to provider ratios, in the aggregate and disaggregated as provided in subsection (c)(3), for public elementary schools and secondary schools in the State that were assisted under the grant under this section; and
 (C)describes any other resources needed to meet the required recommended maximum student to school-based mental health services provider ratios.
 (2)Public availabilityThe Secretary shall make all reports submitted under paragraph (1) available to the public, including through the website of the Department.
 5.Authorization of appropriationsIn order to provide school-based mental health services providers in public elementary schools and secondary schools in the States, there are authorized to be appropriated to carry out this section—
 (1)$5,000,000,000 for fiscal year 2019; and
 (2)such sums as may be necessary for each succeeding fiscal year.  